Exhibit 10.1

 

May 9, 2016

 

Capitol Acquisition Corp. III

509 7th Street, N.W.

Washington, D.C. 20004

 

This letter is to confirm the undersigned’s commitment to Capitol Acquisition
Corp. III (the “Company”) that, through the consummation of the Company’s
initial business combination (as described in the Company’s final prospectus,
dated October 13, 2015), if funds are needed by the Company and upon request by
the Company, Mark. D. Ein and L. Dyson Dryden will provide loans of up to
$558,750 and 186,250, respectively, to the Company for an aggregate amount of up
to $745,000. Each of the undersigned understands that if the Company does not
consummate a business combination, all amounts loaned to the Company hereunder
will be forgiven except to the extent that the Company has funds available to it
outside of its trust account established in connection with the Company’s
initial public offering.

 

/s/ Mark D. Ein   Mark D. Ein       /s/ L. Dyson Dryden   L. Dyson Dryden  

 

